Citation Nr: 1218647	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral arthritis of the hands.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to November 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which, in part, granted service connection for bilateral hearing loss at a noncompensable evaluation, effective December 5, 2005 and denied service connection for PTSD, hypertension as secondary to diabetes mellitus and bilateral arthritis of the hands. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to an initial compensable evaluation for bilateral hearing loss and entitlement to service connection for bilateral arthritis of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lay statements of coming under attack, fear of attack, and incurring incoming fire are consistent with the places, dates, and circumstances of his service in the Republic of Vietnam during the Vietnam War era, and are sufficient to verify the occurrence of these reported traumatic stressors. 

2.  The Veteran has a diagnosis of PTSD made by a VA psychiatrist that has been related to the traumatic stressors experienced by the Veteran in the Republic of Vietnam during the Vietnam War era.
3.  Hypertension was not shown in service or for many years thereafter, and any current hypertension disability is unrelated to service or a disease or injury of service origin, and is not proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  The criteria for service connection for hypertension, to include on a secondary basis to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's claim for PTSD, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Regarding the Veteran's claim for hypertension, the RO provided notice to the Veteran in a December 2005 letter, prior to the date of the issuance of the appealed January 2007 rating decision.  The December 2005 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A December 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the December 2008 letter, and opportunity for the Veteran to respond, the January 2009 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the Veteran's August 2006 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim for service connection for hypertension as secondary to service-connected diabetes mellitus is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to service connection for PTSD.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Factual Background and Analysis

The Veteran contends that that he was exposed to mortar and rocket fire during his service in Vietnam which caused his PTSD. 

Specifically, the Veteran's first claimed stressor was coming under severe rocket and mortar attack on his first day "in country" in November 1966 at Da Nang Air Station in South Vietnam.  His second claimed stressor occurred in June or July 1966 when he was again subjected to rocket and mortar attacks again at the Da Nang Air Station.  He claimed that his helmet fell off during the attacks and when he picked it up, there was a bullet hole in the helmet.  The Veteran's third claimed stressor occurred during the Tet Offensive in 1968 when he again was subjected to rocket and mortar attacks.  He claimed that an office where he would have been normally situated was blown up by a rocket attack.

A June 2006 VA examiner diagnosed the Veteran with PTSD and noted the Veteran's three claimed stressors that each involved coming under enemy fire.  The Veteran reported that his symptoms began 40 years ago after these events.  The examiner noted that the Veteran had "numerous episodes of traumatic experiences" including guard duty with rifle fire episodes and being blown off of a flight deck.  He was also under attack from rocket fire on a regular basis while serving at the Da Nang Air Base.  The examiner specifically indicated that the Veteran experienced intense fear, helplessness and horror as a result of these "traumatic events that he experienced".   He noted that the Veteran was a reliable historian.

In a December 2006 letter, the RO stated that, due to insufficient stressor information regarding the Veteran's description of stressor events, they did not contact the U.S. Army and Joint Services Records Research Center (JSRRC) (previously the U.S. Armed Services Center for Unit Records Research (CURR)). 

The Veteran's service personnel records demonstrate that he served in the United State Marine Corps for 3 separate tours of duty in Vietnam.  On two duties he was a crew chief "in country" and a third duty involved his service on an aircraft carrier.  He was stationed aboard the U.S.S. Oriskany from May 1965 to December 1966 where he participated in Southeast Asian operations.  The records also demonstrate that from December 1968 to December 1969 he participated in counter insurgency operations in the Republic of Vietnam.  The Veteran's DD-214 reflects that he served with the Marine Fighter Attack Training Squadron 201 (VMFAT-201).

In this instance, the Board concludes that service connection for PTSD is warranted under the new regulations permitting the Veteran's own statements to establish the occurrence of a stressor. 

The weight of credible medical evidence shows that he has been diagnosed with PTSD by a VA psychiatrist related to the events in Vietnam as reported to VA clinicians and adjudicators.  The VA outpatient treatment records indicate that the Veteran was involved in combat in diagnosing him as having PTSD and the Veteran receives ongoing VA treatment for the disorder.  The evidence indicates that he served in a combat area (Da Nang Air Base) in duties, places, and circumstances consistent with his reports of traumatic events that included fear of personal injury, being under attack, and witnessing of the deaths of a fellow soldier and other persons.  The Board concludes that the Veteran's lay statements of these events is consistent, credible, and sufficient to verify the occurrence of the events.  Therefore, service connection is warranted. 

The Board notes that all the precise details of the Veteran's claimed stressors have not been verified, however, as it has not been verified that the Veteran was personally present during these incidents.  This case is similar to Pentecost v. Principi, 16 Vet. App. 124   (2002), as the Veteran claimed that he was exposed to a stressful situation while stationed in Vietnam.  The Court in Pentecost determined that the Veteran's presence with his unit at the time attacks occurred corroborated his statement that he experienced such attacks personally and the Board had erred in interpreting the corroboration requirement too narrowly by requiring the Veteran to corroborate his actual proximity to and participation in the rocket attacks on Da Nang.  Pentecost at 128- 29.  The Board also notes that in Suozzi v. Brown, 10 Vet. App. 307 (1997) the Court held that corroboration of an alleged stressor does not demand "corroboration of every detail including the appellant's personal participation."  Suozzi, 10 Vet. App. at 311.

 In reaching this conclusion, the Board finds that the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied in granting service connection for PTSD.  See 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


II.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction.

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600 -42608 (2002).  On October 13, 2009, the VA announced a decision to establish presumptive service connection for three conditions, including ischemic heart disease.  A proposed rule adding these three conditions to VA's list of presumptive diseases was published in the Federal Register on March 25, 2010, 75 Fed. Reg. 14,391. 

For purposes of this regulation, the term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  (See Nehmer Training Guide, February 10, 2011)

Service connection can be granted for certain diseases, including hypertension, if manifest to a compensable degree within one year of separation from active service. Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

Factual Background and Analysis

The Veteran contends that his hypertension is secondary to, or has been aggravated by, his service-connected diabetes mellitus.

The Veteran's service treatment records are negative for any findings of hypertension.  Blood pressure readings during service were as follows: 128/76 (entrance examination in March 1961), 90/60 (reenlistment examination in October 1966) and 118/78 (separation examination in October 1972).

A January 2005 post-service treatment note reported that the Veteran had hypertension and presented with high blood pressure.

The Veteran underwent a VA examination in August 2006.  The examiner noted a history of hypertension for 10 years treated by Felodipine.  The examiner stated that the Veteran's diabetes did not affect his arteries.  In making a diagnosis of hypertension, the examiner opined that the Veteran's high blood pressure was not a complication of diabetes as the hypertension predated the diabetes diagnosis.

Based upon the evidence of record, the Board finds that the Veteran's arterial hypertension is not shown to have been incurred as a result of any established event, injury, or disease during active service, is not shown to be related to, or aggravated by his service-connected diabetes mellitus, nor has it been manifest within one year of the Veteran's discharge from service.  

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).

Exposure to Agent Orange is conceded in this case, as service personnel records show that the Veteran did serve in the Republic of Vietnam.  However, the Veteran's diagnosed hypertension is not an enumerated disease associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2011); and, in fact, has recently been specifically excluded as a disease resulting from herbicide exposure.  Consequently, the Veteran's claim must be denied on this basis.  The regulations governing presumptive service connection for Agent Orange do not, however, preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee, supra.  Accordingly, the Board will proceed to evaluate the Veteran's claims under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

There is a current diagnosis of hypertension; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological or aggravational connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are no clinical findings or diagnoses of hypertension during service or for over 23 years thereafter.  The first post-service evidence of hypertension was noted at the August 2006 VA examination when the VA examiner noted that the Veteran had been diagnosed with hypertension 10 years ago.  A review of the post-service VA medical records reflect that at no time prior to 1996 did the Veteran provide a history of hypertension, despite ample opportunities to do so.  Also, none of the VA treatment records show that the Veteran was diagnosed with hypertension to a compensable degree within one year of service.

Additionally, this is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current hypertension and the Veteran's military service or his service-connected diabetes mellitus.  In fact, the only opinion addressing the etiology of the Veteran's hypertension disability weighs against the claim as the August 2006 VA examiner concluded that the Veteran's high blood pressure was not a complication of diabetes as the hypertension predated the diabetes diagnosis.  The objective clinical evidence of record also clearly and unequivocally shows that the Veteran developed diabetes mellitus after he developed hypertension.  This fact weighs considerably against the claim because it is chronologically illogical to find that the Veteran's hypertension was caused by his diabetes mellitus when it pre-dated it.  With respect to the question of aggravation, in noting the Veteran's 10 year history of hypertension (sometimes called arterial hypertension), the examiner unequivocally stated that the Veteran's diabetes did not affect the arteries.  Ergo, it can only be concluded that the Veteran's diabetes has had no affect by way of aggravation or otherwise on his hypertension.  

The August 2006 VA examiner's opinion constitutes the only opinion to address the relationship between the Veteran's current hypertension disability and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a hypertension disability and service, to include his service-connected diabetes mellitus disability by way of etiology or aggravation.

As there is no competent opinion linking the current disability to service or a service-related disability, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for hypertension.

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his hypertension disability is related to his service-connected diabetes mellitus.
A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

Service connection for PTSD is granted.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction is denied.



REMAND

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss disability.  The Board observes that the most recent VA examination in June 2006 for this disability is almost 6 years old.  In a May 2009 brief, the Veteran representative argued that the Veteran's hearing loss disability had worsened.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's claim for service connection for bilateral hand arthritis, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran's service treatment records demonstrate that he injured his right wrist in a buffer accident in June 1961, he lacerated his left wrist in April 1963 when his hand went through a glass window, he had a strain of his right wrist in January 1966, he injured his right thumb in July 1966, and he presented with complaints of tenderness over the dorsal of his left hand after a motor vehicle accident in January 1972.

The Veteran underwent a VA examination in June 2006.  The VA examiner provided a diagnosis of arthritis of the hands, but no etiology was given.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for bilateral hand arthritis, and that a further medical examination and opinion in connection with this claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed.  The following considerations will govern the examination:

a.  The claims file and a copy of this remand will be made available to the examiner who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b.  In addition to performing an audiological examination under VA's examination protocols, the examiner must fully describe the functional effects caused by the Veteran's hearing disability. 

3.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently bilateral hand disability.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion with respect to each currently present bilateral hand disability as to whether it is as likely as not (i.e., a 50 percent or better probability) that the bilateral hand disability, to include arthritis, was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  

4.   Following the completion of any additional development deemed to be required, re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


